DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        EUGENE JACOBS, JR.,
                             Appellant,

                                     v.

   STATE OF FLORIDA, ST. LUCIE COUNTY STATE ATTORNEY'S
        OFFICE, STATE ATTORNEY BRUCE H. COLTON,
                          Appellee.

                               No. 4D18-1602

                              [October 4, 2018]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Janet Carney Croom, Judge; L.T. Case
No. 562016CA001413.

  Eugene Jacobs, Jr., Wewahitchka, pro se.

  Herb L. Uzzi and William Irvine of Hightower, Stratton, Novigrod,
Kantor, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.